DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Notice to Applicant

2.	The following is a Final Office action.  In response to Examiner’s Non-Final Action of 04/18/2022, Applicant, on 07/14/2022, amended Claims 1-10  and 14-20; Claims 11-13 are as originally presented but deemed amended, since they depend from amended independent Claim 10. 
Claims 1-20 are pending in this application and have been rejected below.



Response to Amendment

3.	Applicant’s amendments and arguments are acknowledged.

4.	The prior Claim Objection withdrawn, and new Claim Objection added in light of Applicant's amendments.

5.	 The prior 35 USC §112 rejection of Claims withdrawn in light of Applicant's amendments and arguments.  

6.	 The prior 35 USC §101 rejection of Claims withdrawn and new 35 USC §101 rejection added in light of Applicant's amendments and arguments.  

7.	The prior 35 USC §103 rejection of Claims withdrawn, and new 35 USC §103 rejection added in light of Applicant's amendments and arguments.  



Claim Objections

8.	Claim 16objected to because of the following grammatical informalities: "The system according to claim 14, wherein the instructions further cause the processor to establish communication using with the vendor scheduling systems" should read "The system according to claim 14, wherein the instructions further cause the processor to establish communication  with the vendor scheduling systems" at lines 1-2. 
Appropriate correction is required. 



Claim Rejections - 35 USC § 101

9.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

10.	Claims 10-13 rejected under 35 U.S.C. 101 because, although they are drawn to a statutory category of method (process), they are also directed to a judicial exception (an abstract idea) without significantly more.    

11.	Claim 10 recites A method comprising the steps of: receiving .. a set of user selected vehicles, wherein each user selected vehicle in the set of user selected vehicles is associated with a corresponding vendor from a set of vendors; requesting .. available test drive appointments from a set of vendor scheduling systems corresponding to the set of vendors; retrieving a vendor location for each vendor in the set of vendors; calculating an optimized test drive schedule that includes an ordered list of test drive appointments, wherein each test drive appointment in the list includes a test drive appointment time and an associated vendor, and wherein: the optimized test drive schedule includes a test drive appointment for every vehicle in the set of user selected vehicles; each test drive appointment in the optimized test drive schedule occurs on the same date; and wherein: calculating the optimized test drive schedule includes considering estimated travel times between at least two of the vendors in the set of vendors; displaying .. the optimized test drive schedule; and .. scheduling .. test drive appointments at each vendor in the set of vendors according to the optimized test drive schedule, which is an abstract idea of Certain Methods of Organizing Human Activity, including fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), because scheduling a test drive is a business activity for managing interactions between people. 
The judicial exception is not integrated into a practical application because the Claims, including additional elements such as a graphical user interface (GUI) of a mobile application running on a computing device, using one or more application programming interfaces, individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. Generally linking the use of the judicial exception to a particular technological environment or field of use, as in the instant claims, is not indicative of integration into a practical application - see MPEP 2106.05(h); adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is also not indicative of integration into a practical application - see MPEP 2106.05(f). The Claim is therefore directed to the judicial exception.
The Claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by Fig. 1 and paragraphs 27, 70-77 of the Specification in the instant Application and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claim, is not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(f).
Dependent Claims 11-13 directed to estimating a travel time between every pair of vendors in the set of vendors; and estimating a test drive appointment duration for each vehicle in the set of user selected vehicles, wherein the optimized test drive schedule minimizes total time required to complete the test drive schedule compared to other potential test drive schedules, wherein the optimized test drive schedule minimizes total miles driven to complete the test drive schedule compared to other potential test drive schedules, are extensions of the abstract idea noted in the independent claim because they further the limitations of the independent claim, which is directed to Certain Methods of Organizing Human Activity, particularly fundamental economic principles or practices (including mitigating risk). Accordingly, these claim elements do not serve to confer subject matter eligibility on the claims since they are directed to abstract ideas.
Therefore, Claims 10-13 are rejected under 35 U.S.C. 101 as being directed to non-eligible subject matter. See Alice Corp. v. CLS Bank International, 573__ U.S. 2014.



Claim Rejections - 35 USC § 103

12.	The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
35 U.S.C. 103 forms the basis for all obviousness rejections set forth in this Office action.

13.	Claims 1-3, 7-9 and 14-19 rejected under 35 U.S.C. 103 as being unpatentable over Beltran (US Patent Publication 20190213559 A1 - hereinafter Beltran) in view of Koda et al. (US Patent Publication 20020082934 A1 - hereinafter Koda) in view of Washington et al. (US Patent Publication 20170169398 A1 - hereinafter Washington).

14.	As per Claim 1, Beltran teaches: 
A method comprising the steps of:
receiving, at a graphical user interface (GUI) of a mobile application running on a computing device, user input from a user corresponding to search criteria for motor vehicles [BELTRAN reads on: Fig.1, system 10; Fig. 2, web page; Figs. 3-6, vehicle information section 122, vehicle make selection box 124; para 15, "The present system comprises a website (e.g. CARSETTER website). The website can be accessed by a computer or accessed using a mobile application (i.e. mobile app) to provide further convenience for the user."; para 75, "The website can be designed or configured to offer the user the choice of “SALES” or “SERVICE” on the home page (e.g. button for sales and button for service. After the user makes their choice, the website will direct them to the necessary data points to gather the information and schedule the appointment."; para 76, "For example, the user can select the service button which will route them to the service interface. Much like the sales interface, the service interface will be separate sections or pages for the user to enter the information and the website to gather the information needed to schedule the appointment."; para 120, "After clicking on the SALES APPOINTMENT button 118 in the home page 110 shown in FIG. 2, the VEHICLE INFORMATION section 122 is displayed, as shown in FIGS. 3-6. The VEHICLE INFORMATION section 122 comprises a vehicle MAKE selection box 124, vehicle MODEL selection box 126, and an ADD VEHICLE selection box 128. The website section 122 can be a section of a web page or a web page itself."]; ... 
... displaying within the GUI, for the user, a list of vehicle elements returned from the query, wherein each vehicle element in the list of vehicle elements represents a motor vehicle and a vendor where the user can test drive the motor vehicle [BELTRAN reads on: Fig. 36, SCHEDULE TEST DRIVE; Fig. 38, Vehicle Display Page; para 115, "FIG. 38 is a screen shot showing a dealership webpage showing an inventory of vehicles for sale along with a symbol functioning as a link from the dealership website to the appointment scheduling website for scheduling a sales appointment for the vehicle selected in the dealership inventory by the user by clicking on the particular link shown next to the selected vehicle."], and ... 
... displaying, within the GUI, an interactive scheduling element that triggers a test drive scheduling module [BELTRAN reads on: Fig. 12, SCHEDULE TEST DRIVE 142; Fig. 36, as above; para 89, "FIG. 12 is a screen shot showing ---the SCHEDULE TEST DRIVE button in a section or web page of the website."; para 113, "FIG. 36 is a screen shot showing the web page comprising a VEHICLE INFORMATION section, CONTACT INFORMATION section, CHOOSE DATE section, and a SCHEDULE TEST DRIVE button."];
receiving a user selection corresponding to the interactive scheduling element and, in response, triggering the test drive scheduling module to automatically schedule test drive appointments for every motor vehicle represented in the displayed list of vehicle elements ---[BELTRAN reads on: Fig. 36, Fig. 38, para 115, as above; para 157, "An example of a Vehicle Display Page (VDP) is shown in FIG. 38 showing, for example, colored photos and information on six (6) different autos on the particular dealership's webpage. The dealership typically provides many Vehicle Display Pages (VDPs) at the dealership's webpage. The user then clicks on the CARSETTER™ logo or link located next to the particular vehicle the user is interested in to select same. The user is then redirected to the CARSETTER™ website to schedule a sales appointment with the particular dealership having inventory of the particular vehicle of interest."], by:
establishing communication with scheduling systems for each different vendor represented in the list of vehicle elements [BELTRAN reads on: para 157, as above - The user is then redirected to the CARSETTER™ website to schedule a sales appointment with the particular dealership is establishing communication with scheduling systems for each different vendor represented in the list of vehicle elements; para 158, "The above system and method can be applied to scheduling service appointments for vehicles. The user can go to a dealership website for a particular brand of vehicles (i.e. make) and enter the year, make, and model. One or more photos of the selected year, make and model are displayed on a Vehicle Display Page (VDP), and then the user can click on a logo or link next to the vehicle selected by the user to redirect the user to the vehicle appointment scheduling website to schedule a service appointment with the particular dealership. Alternatively, the user can go directly to the vehicle appointment scheduling website and enter the year, make, and model of their vehicle. One or more photos of the selected year, make, and model are displayed on a Vehicle Display Page (VDP), and then the user can click on a logo or link next to the vehicle selected by the user to make a service appointment with the appropriate dealership."]; 
requesting and receiving a set of available test drive appointments for each motor vehicle represented in the displayed list of vehicle elements [BELTRAN reads on: para 129, "After completing the CONTACT INFORMATION section 130, the SCHEDULE TEST DRIVE button 142 is displayed in section 140, as shown in FIG. 12. Once all of the pertinent information is filled in by the user in the VEHICLE INFORMATION section 122 (FIG. 3) and the CONTACT INFORMATION section 130 (FIG. 7), then the SCHEDULE TEST DRIVE button 142 is clicked on by the user. A pop up will be displayed and inform the user that a confirmation email and/or text, if phone number entered, will be sent to the user's email provided. This step will schedule and finalize the user's sales appointment."; para 130, "After clicking on the SCHEDULE TEST DRIVE button 142 and the confirmation is displayed, the CHOOSE DATE section 144 is then displayed, as shown in FIG. 13."; para 131, "The CHOOSE DATE section 44 is shown in FIGS. 13-15. The CHOOSE DATE section 144 of the web page is where the user selects the specific date of their sales appointment."; para 132, "As shown in FIG. 14, the CHOOSE DATE section 144 includes a calendar to allow the user to select the date user would like to schedule their sales appointment."; para 156, " Upon clicking on the particular CARSETTER™ logo or link for a particular next to a particular vehicle of interest to the user, the user is redirected from the vehicle dealership website to the CARSETTER™ website 56, and then the user 12 books or schedules an[d] appointment to see the selected vehicle 58. The user 12 then receives a confirmation (e.g. email, text, website) for the appointment 58, and then visits the vehicle dealership for the appointment."]; 
retrieving vendor locations for every vendor represented in the displayed list of vehicle elements [BELTRAN reads on: para 72, "The vehicle dealership can be looked up in a directory based on the zip code. The information will sort itself by name, zip code, and local vehicle dealership. That will be the initial bundle step that takes place. This information sequence shall be repeated by location across all the zip codes. Essentially every zip code that contains a dealership will be available."]; 
determining a set of dates to display for the user, such that for each date in the set of dates there is at least one test drive schedule, comprising an ordered list of test drive appointments and vendors where the test drive appointments are held [BELTRAN reads on: Figs. 13-15, CHOOSE DATE; para 71, "Further, the website includes a calendar. For example, the calendar can be provided in the bottom right hand portion of the webpage (e.g. 2.5 inches in from the margin). Again, the calendar can be used by the user to select a date for the appointment. For example, the next day provides the first available time slot and the user can schedule the appointment up to ten (10) days out. .. For example, time slots for a particular date can be set in 30-minute intervals." - time slots for a particular date can be set in 30-minute intervals is comprising an ordered list of test drive appointments and vendors where the test drive appointments are held; paras 129-132, 156, as above], such that: 
the at least one test drive schedule includes a test drive appointment for every motor vehicle represented in the list of vehicle elements [BELTRAN reads on: Fig. 38, paras 157, 158, as above]; and ... 
... based on the retrieved vendor locations [BELTRAN, as above]; 
displaying the set of dates for the user [BELTRAN reads on: Figs. 13-15, 29-31, CHOOSE DATE]; ... 
... receiving user input corresponding to a user selected date, the user selected date comprising a date from the set of dates [BELTRAN reads on: para 131, "The CHOOSE DATE section 44 is shown in FIGS. 13-15. The CHOOSE DATE section 144 of the web page is where the user selects the specific date of their sales appointment."]; and 
automatically scheduling test drive appointments for every motor vehicle represented in the list of vehicle elements, on the user selected date [BELTRAN reads on: para 70, "The website can include one or more appointment buttons on which the user can click to arrange and finalize the appointment. The button can state “Make Sales Appointment”, “Schedule Test Drive”, or “Make Service Appointment.”"; para 129, as above]. 
Beltran does not explicitly teach, but Koda teaches: 
... performing, using a vehicle search engine, a query based on the user input [KODA reads on: para 56, "If the consumer specifies the dealer conditions and inputs the desired installation date/time, the web server 3a searches the dealer database 24 to extract a plurality of dealers who match well the conditions specified by the consumer."]; ... 
... wherein at least two different vendors are represented in the list of motor vehicle elements [KODA reads on: Fig. 5, DISPLAY A LIST OF DEALERS WHICH SATISFY THE DEALER CONDITIONS SPECIFIED BY THE PURCHASER 106; Fig. 12, <DEALER LIST>; para 56, "If the consumer specifies the dealer conditions and inputs the desired installation date/time, the web server 3a searches the dealer database 24 to extract a plurality of dealers who match well the conditions specified by the consumer. The web server 3a then displays, on the screen of the consumer terminal device, the dealer list in the form of a click-down menu in which the extracted dealers are listed in the decreasing order of the matching degree (FIG. 12, step 106)."]; ...
... at different vendors [KODA reads on: Figs. 5, 12, para 56, as above] ...
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Beltran to incorporate the teachings of Koda in the same field of endeavor of scheduling appointments for vehicles to include performing, using a vehicle search engine, a query based on the user input; .. wherein at least two different vendors are represented in the list of motor vehicle elements; .. at different vendors. The motivation for doing this would have been to improve the vehicle scheduling of Beltran by efficiently scheduling vehicle appointments. See Koda, Paragraph 2, "The present invention relates to an electronic shopping system for selling a vehicle device desired by a consumer by means of communication with a consumer terminal device via a network, and more particularly to an electronic shopping system having the capability of determining a dealer who is to install a sold vehicle device on a vehicle of the consumer who purchased the vehicle device and also having the capability of determining the date/time when the vehicle device is to be installed.".
Beltran in view of Koda does not explicitly teach, but Washington teaches: 
... the at least one test drive schedule provides sufficient time for the user to travel between subsequent test drive appointments [WASHINGTON reads on: para 57, "Block S140, which includes coordinating representative and vehicle transport to a scheduled location of the test drive, functions to direct test drive resources so that a vehicle is successfully delivered to and optionally returned from a test drive. .. Location can be used to account for resources before, during and after a given test drive. Location services can additionally be used to determine when a task should be started (to account for travel time) and/or to monitor that a task is on schedule." - Location services can additionally be used to determine when a task should be started (to account for travel time) is the at least one test drive schedule provides sufficient time for the user to travel between subsequent test drive appointments] ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Beltran in view of Koda to incorporate the teachings of Washington in the same field of endeavor of scheduling appointments for vehicles to include the at least one test drive schedule provides sufficient time for the user to travel between subsequent test drive appointments. The motivation for doing this would have been to improve the vehicle scheduling of Beltran in view of Koda by efficiently scheduling vehicle appointments. See Washington, Abstract, "A system and method for on demand test drives that can include managing a set of vehicle and worker resources in a resource management system; monitoring user browsing patterns of a customer on an online vehicle marketplace; receiving a test drive request from the customer, the request specifying a requested vehicle and test drive location; retrieving test drive availability options from the resource management system; setting a test drive appointment for a selected test drive availability option; coordinating worker and vehicle transport to a scheduled location of the test drive appointment; and delivering vehicle information during the test drive appointment.".

15.	As per Claim 2, Beltran in view of Koda in view of Washington teaches: 
The method according to claim 1, wherein establishing communication with the scheduling systems for each different vendor [as above] includes 
Beltran further teaches: 
using one or more application programming interfaces [BELTRAN reads on: para 74, "Again, CARSETTER is an online website and/or mobile application that allows consumers (i.e. users) to conveniently schedule their sales appointments with their local dealerships fast and free. The tool has been developed to schedule the “sales” appointments for the dealership."]. 

16.	As per Claim 3, Beltran in view of Koda in view of Washington teaches: 
The method according to claim 1, wherein automatically scheduling the test drive appointments [as above] includes 
Beltran further teaches: 
... for the user selected date [BELTRAN reads on: para 130, "After clicking on the SCHEDULE TEST DRIVE button 142 and the confirmation is displayed, the CHOOSE DATE section 144 is then displayed, as shown in FIG. 13."]. 
Beltran in view of Koda does not explicitly teach, but Washington further teaches: 
... using an optimization module to determine an optimized test drive schedule [WASHINGTON reads on: para 47, "Block S132, which includes receiving a test drive request from a customer, functions to initiate scheduling of a test drive. An initial request preferably specifies a location set by the customer or associated with the customer and at least one vehicle. Additionally, a test drive may indicate timing preferences such as customer availability or preferences (e.g., weekends, mornings, afternoons, and the like). .. In a preferred implementation, a user specifies a location, and then a set of availability options is retrieved and used to update the test drive request interface. The test drive request interface can show various time windows of availability that depend on resource availability determined through the resource management stage." - Block S132, which includes receiving a test drive request from a customer, functions to initiate scheduling of a test drive is using an optimization module; para 48, "Block S134, which includes retrieving test drive availability options, functions to determine a set of options for a test drive based on the state of the test drive resources. Preferably, there multiple, different availability options are identified but in some cases there may only be one or no options available. Test drive availability options can be based on the requested location for the test drive, any time constraints specified in the request, the availability of the vehicle, and the availability of a representatives to conduct the test drive." - Test drive availability options can be based on the requested location for the test drive, any time constraints specified in the request, the availability of the vehicle, and the availability of a representatives to conduct the test drive is an optimized test drive schedule] ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Beltran in view of Koda in view of Washington to incorporate the further teachings of Washington in the same field of endeavor of scheduling appointments for vehicles to include using an optimization module to determine an optimized test drive schedule. The motivation for doing this would have been to improve the vehicle scheduling of Beltran in view of Koda in view of Washington by efficiently scheduling vehicle appointments. 

17.	As per Claim 7, Beltran in view of Koda in view of Washington teaches: 
The method according to claim 1 [as above], wherein the method further includes 
Beltran further teaches: 
ensuring that no two test drive appointments in the test drive schedule occur at the same time [BELTRAN reads on: para 3, "Currently, a user can arrange an appointment at a business by calling the business via telephone and talking with an operator, assistant, or other appropriate personnel to make an appointment. For example, a person interested in purchasing a vehicle or making a vehicle service appointment can call a vehicle dealership and make an appointment with the vehicle dealership for purchasing a vehicle or making a vehicle service appointment. The appointment can be entered into computer based appointment software at the dealership for collecting contact information, and then selecting a time and date for the appointment at the vehicle dealership. This manner of making a sales or service appointment at the vehicle dealership may be inconvenient due to call waiting, call rerouting, personnel unavailable, appointment time and/or date not available, .. " - appointment time and/or date not available is ensuring that no two test drive appointments in the test drive schedule occur at the same time].  

18.	As per Claim 8, Beltran in view of Koda in view of Washington teaches: 
The method according to claim 7 [as above], wherein the method further includes 
Beltran in view of Koda does not explicitly teach, but Washington further teaches: 
determining if a user has sufficient time to complete a first test drive at a first vendor that is scheduled at a first test drive appointment time and travel to a second vendor in time to for a second test drive at a second test drive appointment time [WASHINGTON reads on: para 57, "Block S140, which includes coordinating representative and vehicle transport to a scheduled location of the test drive, functions to direct test drive resources so that a vehicle is successfully delivered to and optionally returned from a test drive. .. Location can be used to account for resources before, during and after a given test drive. Location services can additionally be used to determine when a task should be started (to account for travel time) and/or to monitor that a task is on schedule." - Location services can additionally be used to determine when a task should be started (to account for travel time) is determining if a user has sufficient time to complete a first test drive at a first vendor that is scheduled at a first test drive appointment time and travel to a second vendor in time to for a second test drive at a second test drive appointment time].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Beltran in view of Koda in view of Washington to incorporate the further teachings of Washington in the same field of endeavor of scheduling appointments for vehicles to include determining if a user has sufficient time to complete a first test drive at a first vendor that is scheduled at a first test drive appointment time and travel to a second vendor in time to for a second test drive at a second test drive appointment time. The motivation for doing this would have been to improve the vehicle scheduling of Beltran in view of Koda in view of Washington by efficiently scheduling vehicle appointments. 

19.	As per Claim 9, Beltran in view of Koda in view of Washington teaches: 
The method according to claim 3 [as above], wherein the optimized test drive schedule is 
Beltran further teaches: 
optimal with respect to total driving time [BELTRAN reads on: para 38, ".. wherein alternatively the user can go directly onto the vehicle appointment scheduling website and view vehicle inventory from multiple vehicle dealerships, and wherein the vehicle appointment scheduling website selects the closest vehicle dealerships located to the user based on the zip code of the user and the zip code of the vehicle dealerships." - the vehicle appointment scheduling website selects the closest vehicle dealerships located to the user is optimal with respect to total driving time].

20.	As per Claim 14, Beltran teaches: 
A system comprising a processor and machine-readable media including instructions which, when executed by the processor [BELTRAN reads on: Fig.1, system 10, MANAGEMENT SERVERS (SERVER & DB) 24, CUSTOM WEB APPLICATION 30; para 3, "The appointment can be entered into computer based appointment software at the dealership for collecting contact information, and then selecting a time and date for the appointment at the vehicle dealership."; para 51, "The website can be accessed by a computer or accessed using a mobile application (i.e. mobile app) to provide further convenience for the user."], cause the processor to:
The remainder of the Claim rejected under the same rationale as Claim 1 above.

21.	As per Claim 15, Beltran in view of Koda in view of Washington teaches: 
The system according to claim 14, wherein the instructions [as above, Claim 14] further cause the processor to 
Beltran further teaches: 
display the set of dates in a calendar form [BELTRAN reads on: Figs. 13-15, CHOOSE DATE; para 71, "Further, the website includes a calendar."].  

22.	As per Claim 16, Beltran in view of Koda in view of Washington teaches: 
The system according to claim 14, wherein the instructions [as above, Claim 14] further cause the processor to establish communication [[using]] with the vendor scheduling systems
Beltran further teaches: 
using an application programming interface [BELTRAN reads on: para 15, "The present system comprises a website (e.g. CARSETTER website). The website can be accessed by a computer or accessed using a mobile application (i.e. mobile app) to provide further convenience for the user."].

23.	As per Claim 17, Beltran in view of Koda in view of Washington teaches: 
The system according to claim 14, wherein the instructions [as above, Claim 14] further cause the processor to 
Beltran further teaches: 
... for the user selected date [BELTRAN reads on: para 131, "The CHOOSE DATE section 44 is shown in FIGS. 13-15. The CHOOSE DATE section 144 of the web page is where the user selects the specific date of their sales appointment."]. 
Beltran in view of Koda does not explicitly teach, but Washington further teaches: 
calculate an optimized test drive schedule [WASHINGTON reads on: para 47, "Block S132, which includes receiving a test drive request from a customer, functions to initiate scheduling of a test drive. An initial request preferably specifies a location set by the customer or associated with the customer and at least one vehicle. Additionally, a test drive may indicate timing preferences such as customer availability or preferences (e.g., weekends, mornings, afternoons, and the like). .. In a preferred implementation, a user specifies a location, and then a set of availability options is retrieved and used to update the test drive request interface. The test drive request interface can show various time windows of availability that depend on resource availability determined through the resource management stage."; para 48, "Block S134, which includes retrieving test drive availability options, functions to determine a set of options for a test drive based on the state of the test drive resources. Preferably, there multiple, different availability options are identified but in some cases there may only be one or no options available. Test drive availability options can be based on the requested location for the test drive, any time constraints specified in the request, the availability of the vehicle, and the availability of a representatives to conduct the test drive." - Test drive availability options can be based on the requested location for the test drive, any time constraints specified in the request, the availability of the vehicle, and the availability of a representatives to conduct the test drive is calculating an optimized test drive schedule] ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Beltran in view of Koda in view of Washington to incorporate the further teachings of Washington in the same field of endeavor of scheduling appointments for vehicles to include calculate an optimized test drive schedule. The motivation for doing this would have been to improve the vehicle scheduling of Beltran in view of Koda in view of Washington by efficiently scheduling vehicle appointments. 

24.	As per Claim 18, Beltran in view of Koda in view of Washington teaches: 
The system according to claim 17, wherein the optimized test drive schedule [as above, Claim 17] is 
Beltran does not explicitly teach, but Koda further teaches: 
... different motor vehicle vendors [KODA reads on: Fig. 5, DISPLAY A LIST OF DEALERS WHICH SATISFY THE DEALER CONDITIONS SPECIFIED BY THE PURCHASER 106; Fig. 12, <DEALER LIST>; para 56, "If the consumer specifies the dealer conditions and inputs the desired installation date/time, the web server 3a searches the dealer database 24 to extract a plurality of dealers who match well the conditions specified by the consumer. The web server 3a then displays, on the screen of the consumer terminal device, the dealer list in the form of a click-down menu in which the extracted dealers are listed in the decreasing order of the matching degree (FIG. 12, step 106)."]. 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Beltran in view of Koda in view of Washington to incorporate the further teachings of Koda in the same field of endeavor of scheduling appointments for vehicles to include different motor vehicle vendors. The motivation for doing this would have been to improve the vehicle scheduling of Beltran in view of Koda in view of Washington by efficiently scheduling vehicle appointments. 
Beltran in view of Koda does not explicitly teach, but Washington further teaches: 
optimal with respect to total driving time [WASHINGTON reads on: para 57, "Block S140, which includes coordinating representative and vehicle transport to a scheduled location of the test drive, functions to direct test drive resources so that a vehicle is successfully delivered to and optionally returned from a test drive. .. Location can be used to account for resources before, during and after a given test drive. Location services can additionally be used to determine when a task should be started (to account for travel time) and/or to monitor that a task is on schedule." - Location services can additionally be used to determine when a task should be started (to account for travel time) is considering estimated travel times] between ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Beltran in view of Koda in view of Washington to incorporate the further teachings of Washington in the same field of endeavor of scheduling appointments for vehicles to include optimal with respect to total driving time. The motivation for doing this would have been to improve the vehicle scheduling of Beltran in view of Koda in view of Washington by efficiently scheduling vehicle appointments. 

25.	As per Claim 19, Beltran in view of Koda in view of Washington teaches: 
The system according to claim 17, wherein the optimized test drive schedule [as above, Claim 17] is 
Beltran further teaches: 
optimal with respect to total driving distance between [BELTRAN reads on: para 38, ".. wherein alternatively the user can go directly onto the vehicle appointment scheduling website and view vehicle inventory from multiple vehicle dealerships, and wherein the vehicle appointment scheduling website selects the closest vehicle dealerships located to the user based on the zip code of the user and the zip code of the vehicle dealerships." - the vehicle appointment scheduling website selects the closest vehicle dealerships located to the user is optimal with respect to total driving distance between]
Beltran does not explicitly teach, but Koda further teaches: 
different motor vehicle vendors [KODA reads on: Figs. 5, 12, para 56, as above, Claim 17]. 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Beltran in view of Koda in view of Washington to incorporate the further teachings of Koda in the same field of endeavor of scheduling appointments for vehicles to include different motor vehicle vendors. The motivation for doing this would have been to improve the vehicle scheduling of Beltran in view of Koda in view of Washington by efficiently scheduling vehicle appointments. 

26.	Claims 10-13 rejected under 35 U.S.C. 103 as being unpatentable over Beltran in view of Washington in view of Koda.

27.	As per Claim 10, Beltran teaches: 
A method comprising the steps of: 
receiving, at a graphical user interface (GUI) of a mobile application running on a computing device [BELTRAN reads on: Fig.1, system 10; Fig. 2, web page; para 15, "The present system comprises a website (e.g. CARSETTER website). The website can be accessed by a computer or accessed using a mobile application (i.e. mobile app) to provide further convenience for the user."; para 75, "The website can be designed or configured to offer the user the choice of “SALES” or “SERVICE” on the home page (e.g. button for sales and button for service. After the user makes their choice, the website will direct them to the necessary data points to gather the information and schedule the appointment."; para 76, "For example, the user can select the service button which will route them to the service interface. Much like the sales interface, the service interface will be separate sections or pages for the user to enter the information and the website to gather the information needed to schedule the appointment."; ], a set of user selected vehicles, wherein each user selected vehicle in the set of user selected vehicles is associated with a corresponding vendor from a set of vendors [BELTRAN reads on: Fig. 36, SCHEDULE TEST DRIVE; Fig. 38, Vehicle Display Page; para 115, "FIG. 38 is a screen shot showing a dealership webpage showing an inventory of vehicles for sale along with a symbol functioning as a link from the dealership website to the appointment scheduling website for scheduling a sales appointment for the vehicle selected in the dealership inventory by the user by clicking on the particular link shown next to the selected vehicle."];
requesting, using one or more application programming interfaces, available test drive appointments from a set of vendor scheduling systems corresponding to the set of vendors [BELTRAN reads on: Fig. 36, SCHEDULE TEST DRIVE; Fig. 38, Vehicle Display Page; para 70, "The website can include one or more appointment buttons on which the user can click to arrange and finalize the appointment. The button can state “Make Sales Appointment”, “Schedule Test Drive”, or “Make Service Appointment.”"; para 115, "FIG. 38 is a screen shot showing a dealership webpage showing an inventory of vehicles for sale along with a symbol functioning as a link from the dealership website to the appointment scheduling website for scheduling a sales appointment for the vehicle selected in the dealership inventory by the user by clicking on the particular link shown next to the selected vehicle."; para 120, "After clicking on the SALES APPOINTMENT button 118 in the home page 110 shown in FIG. 2, the VEHICLE INFORMATION section 122 is displayed, as shown in FIGS. 3-6. The VEHICLE INFORMATION section 122 comprises a vehicle MAKE selection box 124, vehicle MODEL selection box 126, and an ADD VEHICLE selection box 128. The website section 122 can be a section of a web page or a web page itself."]; 
retrieving a vendor location for each vendor in the set of vendors [BELTRAN reads on: para 72, "The vehicle dealership can be looked up in a directory based on the zip code. The information will sort itself by name, zip code, and local vehicle dealership. That will be the initial bundle step that takes place. This information sequence shall be repeated by location across all the zip codes. Essentially every zip code that contains a dealership will be available."]; ... 
... an ordered list of test drive appointments, wherein each test drive appointment in the list includes a test drive appointment time and an associated vendor [BELTRAN reads on: Figs. 13-15, CHOOSE DATE; para 71, "Further, the website includes a calendar. For example, the calendar can be provided in the bottom right hand portion of the webpage (e.g. 2.5 inches in from the margin). Again, the calendar can be used by the user to select a date for the appointment. For example, the next day provides the first available time slot and the user can schedule the appointment up to ten (10) days out. .. For example, time slots for a particular date can be set in 30-minute intervals." - time slots for a particular date can be set in 30-minute intervals is an ordered list of test drive appointments, wherein each test drive appointment in the list includes a test drive appointment time and an associated vendor], and wherein: ... 
... a test drive appointment for every vehicle in the set of user selected vehicles [BELTRAN reads on: Fig. 36, Fig. 38, para 115, as above; para 157, "An example of a Vehicle Display Page (VDP) is shown in FIG. 38 showing, for example, colored photos and information on six (6) different autos on the particular dealership's webpage. The dealership typically provides many Vehicle Display Pages (VDPs) at the dealership's webpage. The user then clicks on the CARSETTER™ logo or link located next to the particular vehicle the user is interested in to select same. The user is then redirected to the CARSETTER™ website to schedule a sales appointment with the particular dealership having inventory of the particular vehicle of interest."]; 
each test drive appointment ... occurs on the same date [BELTRAN reads on: Fig. 12, SCHEDULE TEST DRIVE 142; Figs. 13-15, CHOOSE DATE; Fig. 16, TIME selection box 148; para 71, as above; para 134, "The TIME selection box 148 is shown in FIG. 16. The TIME selection box 148 pops up, for example, automatically after the user selects their date. The pop-up, for example, will display available time slots to be selected by the user. The time slots are available, for example, from 9:00 am-9:00 pm. The times slots, for example, will be in 30 minute intervals."]; and ... 
... displaying, for the user within the GUI [BELTRAN reads on: para 11, ".. and communicating a confirmation of a scheduled appointment to the user and the vehicle dealership, wherein the website displays to the user online a listing of multiple vehicle dealerships that can be selected by the user."; para 45, "For example, a current month calendar is displayed on the user's screen, and the user clicks on an open date. Then available time slots are displayed on the user's screen, and the user clicks on a time slot. Alternatively, a list of local vehicle dealerships can be displayed (e.g. list of five (5) closest business or car dealerships), and then the user can click on the name of a particular vehicle dealership to select the particular dealership to make the appointment."; para 46, "After making the appointment, the website can confirm and display the appointment on the user's screen (e.g. appointment number, business name, date, time, and type of appointment)."; para 158, "One or more photos of the selected year, make, and model are displayed on a Vehicle Display Page (VDP), and then the user can click on a logo or link next to the vehicle selected by the user to make a service appointment with the appropriate dealership."], ... 
... automatically scheduling, using the one or more application programming interfaces, test drive appointments at each vendor in the set of vendors [BELTRAN reads on: para 70, "The website can include one or more appointment buttons on which the user can click to arrange and finalize the appointment. The button can state “Make Sales Appointment”, “Schedule Test Drive”, or “Make Service Appointment.”"; para 115, "FIG. 38 is a screen shot showing a dealership webpage showing an inventory of vehicles for sale along with a symbol functioning as a link from the dealership website to the appointment scheduling website for scheduling a sales appointment for the vehicle selected in the dealership inventory by the user by clicking on the particular link shown next to the selected vehicle."] ... 
Beltran not explicitly teach, but Washington further teaches: 
... calculating an optimized test drive schedule [WASHINGTON reads on: para 47, "Block S132, which includes receiving a test drive request from a customer, functions to initiate scheduling of a test drive. An initial request preferably specifies a location set by the customer or associated with the customer and at least one vehicle. Additionally, a test drive may indicate timing preferences such as customer availability or preferences (e.g., weekends, mornings, afternoons, and the like). .. In a preferred implementation, a user specifies a location, and then a set of availability options is retrieved and used to update the test drive request interface. The test drive request interface can show various time windows of availability that depend on resource availability determined through the resource management stage."; para 48, "Block S134, which includes retrieving test drive availability options, functions to determine a set of options for a test drive based on the state of the test drive resources. Preferably, there multiple, different availability options are identified but in some cases there may only be one or no options available. Test drive availability options can be based on the requested location for the test drive, any time constraints specified in the request, the availability of the vehicle, and the availability of a representatives to conduct the test drive." - Test drive availability options can be based on the requested location for the test drive, any time constraints specified in the request, the availability of the vehicle, and the availability of a representatives to conduct the test drive is calculating an optimized test drive schedule] that includes ... 
... the optimized test drive schedule [WASHINGTON, as above] includes ... 
... in the optimized test drive schedule [WASHINGTON, as above] ... 
... wherein: calculating the optimized test drive schedule includes considering estimated travel times [WASHINGTON reads on: para 57, "Block S140, which includes coordinating representative and vehicle transport to a scheduled location of the test drive, functions to direct test drive resources so that a vehicle is successfully delivered to and optionally returned from a test drive. .. Location can be used to account for resources before, during and after a given test drive. Location services can additionally be used to determine when a task should be started (to account for travel time) and/or to monitor that a task is on schedule." - Location services can additionally be used to determine when a task should be started (to account for travel time) is considering estimated travel times] between ... 
... the optimized test drive schedule [WASHINGTON reads on: paras 47, 48, as above]; and  ... 
... according to the optimized test drive schedule [WASHINGTON, as above].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Beltran to incorporate the teachings of Washington in the same field of endeavor of scheduling appointments for vehicles to include calculating an optimized test drive schedule .. wherein: calculating the optimized test drive schedule includes considering estimated travel times .. according to the optimized test drive schedule. The motivation for doing this would have been to improve the vehicle scheduling of Beltran by efficiently scheduling vehicle appointments. 
Beltran in view of Washington does not explicitly teach, but Koda teaches: 
... at least two of the vendors in the set of vendors [KODA reads on: Fig. 5, DISPLAY A LIST OF DEALERS WHICH SATISFY THE DEALER CONDITIONS SPECIFIED BY THE PURCHASER 106; Fig. 12, <DEALER LIST>; para 56, "If the consumer specifies the dealer conditions and inputs the desired installation date/time, the web server 3a searches the dealer database 24 to extract a plurality of dealers who match well the conditions specified by the consumer. The web server 3a then displays, on the screen of the consumer terminal device, the dealer list in the form of a click-down menu in which the extracted dealers are listed in the decreasing order of the matching degree (FIG. 12, step 106)."]; ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Beltran in view of Washington to incorporate the teachings of Koda in the same field of endeavor of scheduling appointments for vehicles to include at least two of the vendors in the set of vendors. The motivation for doing this would have been to improve the vehicle scheduling of Beltran in view of Washington by efficiently scheduling vehicle appointments. 

28.	As per Claim 11, Beltran in view of Washington in view of Koda teaches: 
The method according to claim 10, wherein calculating the optimized test drive schedule [as above, Claim 10] further includes: 
Beltran further teaches: 
... estimating a test drive appointment duration for each vehicle in the set of user selected vehicles [BELTRAN reads on: para 134, "The TIME selection box 148 is shown in FIG. 16. The TIME selection box 148 pops up, for example, automatically after the user selects their date. The pop-up, for example, will display available time slots to be selected by the user. The time slots are available, for example, from 9:00 am-9:00 pm. The times slots, for example, will be in 30 minute intervals."].
Beltran does not explicitly teach, but Washington further teaches: 
... estimating a travel time between [WASHINGTON reads on: para 57, "Block S140, which includes coordinating representative and vehicle transport to a scheduled location of the test drive, functions to direct test drive resources so that a vehicle is successfully delivered to and optionally returned from a test drive. .. Location can be used to account for resources before, during and after a given test drive. Location services can additionally be used to determine when a task should be started (to account for travel time) and/or to monitor that a task is on schedule." - Location services can additionally be used to determine when a task should be started (to account for travel time) is estimating a travel time between] 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Beltran in view of Washington in view of Koda to incorporate the further teachings of Washington in the same field of endeavor of scheduling appointments for vehicles to include estimating a travel time between. The motivation for doing this would have been to improve the vehicle scheduling of Beltran in view of Washington in view of Koda by efficiently scheduling vehicle appointments. 
Beltran in view of Washington does not explicitly teach, but Koda further teaches: 
every pair of vendors in the set of vendors [KODA reads on: Fig. 12, para 56, as above, Claim 8]; and ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Beltran in view of Washington in view of Koda to incorporate the further teachings of Koda in the same field of endeavor of scheduling appointments for vehicles to include every pair of vendors in the set of vendors. The motivation for doing this would have been to improve the vehicle scheduling of Beltran in view of Washington in view of Koda by efficiently scheduling vehicle appointments. 

29.	As per Claim 12, Beltran in view of Washington in view of Koda teaches: 
The method according to claim 10, wherein the optimized test drive schedule [as above, Claim 10]
Beltran further teaches: 
minimizes total time required to complete the test drive schedule compared to other potential test drive schedules [BELTRAN reads on: para 38, ".. wherein alternatively the user can go directly onto the vehicle appointment scheduling website and view vehicle inventory from multiple vehicle dealerships, and wherein the vehicle appointment scheduling website selects the closest vehicle dealerships located to the user based on the zip code of the user and the zip code of the vehicle dealerships." - the vehicle appointment scheduling website selects the closest vehicle dealerships located to the user is minimizes total time required to complete the test drive schedule compared to other potential test drive schedules]. 

30.	As per Claim 13, Beltran in view of Washington in view of Koda teaches: 
The method according to claim 10, wherein the optimized test drive schedule [as above, Claim 10]
Beltran further teaches: 
minimizes total miles driven to complete the test drive schedule compared to other potential test drive schedules [BELTRAN reads on: para 38, ".. wherein alternatively the user can go directly onto the vehicle appointment scheduling website and view vehicle inventory from multiple vehicle dealerships, and wherein the vehicle appointment scheduling website selects the closest vehicle dealerships located to the user based on the zip code of the user and the zip code of the vehicle dealerships." - the vehicle appointment scheduling website selects the closest vehicle dealerships located to the user is minimizes total miles driven to complete the test drive schedule compared to other potential test drive schedules].

31.	Claims 4-6 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Beltran in view of Koda in view of Washington in further view of Tamura et al. (US Patent Publication 20090106036 A1 - hereinafter Tamura).

32.	As per Claim 4, Beltran in view of Koda in view of Washington teaches: 
The method according to claim 1, wherein displaying the set of dates [as above, Claim 1] includes 
Beltran further teaches: 
displaying a calendar for the user displaying a calendar for the user, wherein the set of dates [BELTRAN reads on: Fig. 15, CHOOSE DATE, selection box 146; para 133, "As shown in FIG. 15, the MONTH selection box 146 allows the user the ability to select the current month, past, or future month to schedule their sales appointment in the calendar of the CHOOSE DATE section 144."] are 
Beltran in view of Koda does not explicitly teach, but Tamura teaches: 
highlighted on the calendar [TAMURA reads on: Fig. 7a, Dealer Appointment Schedule, Key 410; para 87, "In FIG. 7a, open areas are shown as white or blank cells and taken or unavailable dates and time slots are shown as shaded cells. Other methods of distinguishing open and available tie slots can be used such as numbering or using different types of shading; .."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Beltran in view of Koda in view of Washington to incorporate the teachings of Tamura in the same field of endeavor of scheduling appointments for vehicles to include highlighted on the calendar. The motivation for doing this would have been to improve the vehicle scheduling of Beltran in view of Koda in view of Washington by efficiently scheduling vehicle appointments. See Tamura, Abstract, "Methods and systems for scheduling vehicle service appointments from a remote site via an onboard system are provided. For example, there is provided a method for broadcasting vehicle event information to a plurality of vehicles that can include product update information and vehicle maintenance reminders.".

33.	As per Claim 5, Beltran in view of Koda in view of Washington teaches: 
The method according to claim 1 [as above], wherein the method further includes 
Beltran further teaches: 
displaying a third motor vehicle [BELTRAN reads on: Fig. 38, paras 115, 157 as above, Claim 1
receiving a user selection corresponding to one of the listed vehicle elements [BELTRAN reads on: Fig. 38, para 115, as above, Claim 1; para 157, "An example of a Vehicle Display Page (VDP) is shown in FIG. 38 showing, for example, colored photos and information on six (6) different autos on the particular dealership's webpage. The dealership typically provides many Vehicle Display Pages (VDPs) at the dealership's webpage. The user then clicks on the CARSETTER™ logo or link located next to the particular vehicle the user is interested in to select same. The user is then redirected to the CARSETTER™ website to schedule a sales appointment with the particular dealership having inventory of the particular vehicle of interest."] and, 
Beltran in view of Koda in view of Washington does not explicitly teach, but Tamura teaches: 
in response, removing the selected vehicle element from the displayed list of vehicle elements [TAMURA reads on: para 56, "Conversely, the portal/service scheduling application 108 allows registered vehicle owners to access the appointment scheduling application 104 from any computer that has Internet access and a compatible web browser. This application allows registered vehicle owners to set their user preferences that can include their personal calendar (e.g., days and times of the week they are available to make a service appointment if needed), preferred dealership, payment option defaults, and the like."; para 57, "When a vehicle navigation system receives point of interest data broadcasts, a data filter is commonly utilized to reduce unnecessary data from the data received. For example, the filter can be used to discard all available appointment date and time information for dealerships beyond a set distance from the vehicle's current location or product update notices that don't apply to the user's vehicle." - When a vehicle navigation system receives point of interest data broadcasts .. the filter can be used to discard all available appointment date and time information for dealerships beyond a set distance from the vehicle's current location is in response, removing the selected vehicle element from the displayed list of vehicle elements; para 59, "The memory unit 142 can include at least a portion of a user profile and in some embodiments may include the entire user profile that stores user preferences such as the user's preference settings, calendar, preferred dealership names, vehicle identification number ("VIN"), year, model, and distances from the vehicle's current location that the user is interested in using as a filtering criteria." - distances from the vehicle's current location that the user is interested in using as a filtering criteria is in response to additional user input].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Beltran in view of Koda in view of Washington to incorporate the teachings of Tamura in the same field of endeavor of scheduling appointments for vehicles to include in response, removing the selected vehicle element from the displayed list of vehicle elements. The motivation for doing this would have been to improve the vehicle scheduling of Beltran in view of Koda in view of Washington by efficiently scheduling vehicle appointments. 

34.	As per Claim 6, Beltran in view of Koda in view of Washington in view of Tamura teaches: 
The method according to claim 5 [as above], wherein the method further includes 
Beltran further teaches: 
displaying a selector element adjacent at least one vehicle element in the list of vehicle elements [BELTRAN reads on: Fig. 38, selector element 72; paras 115, 157 as above, Claim 5] to 
Beltran in view of Koda does not explicitly teach, but Tamura further teaches: 
can be used to remove the at least one vehicle element from the list of vehicle elements [TAMURA reads on: para 57, as above, Claim 5 - the filter can be used to discard all available appointment date and time information for dealerships beyond a set distance from the vehicle's current location is can be used to remove the at least one vehicle element from the list of vehicle elements].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Beltran in view of Koda in view of Washington in view of Tamura to incorporate the further teachings of Tamura in the same field of endeavor of scheduling appointments for vehicles to include can be used to remove the at least one vehicle element from the list of vehicle elements. The motivation for doing this would have been to improve the vehicle scheduling of Beltran in view of Koda in view of Washington in view of Tamura by efficiently scheduling vehicle appointments. 

35.	As per Claim 20, Beltran in view of Koda in view of Washington teaches: 
The method according to claim 14, wherein the instructions [as above, Claim 14] further cause the processor to 
The remainder of the Claim rejected under the same rationale as Claim 6 above. 
Response to Arguments

36.	Applicant's arguments filed 07/14/2022 have been fully considered, but they are found not persuasive and/or are moot in view of the new rejections necessitated by the amendments. 

37.	Applicant argues (at p. 15) that "With respect to claim 10, the amended claim also integrates an abstract idea into a practical application", at step 2A, Prong One of the analysis under the 2019 PEG, by analogy with Example #42 of the Subject Matter Eligibility Examples.
Examiner respectfully disagrees. The fact pattern in the instant Claim 10 is different to that in Example #42, not analogous as argued. As explained at paragraph 11 above in this Office Action, Claim 10 is directed to a judicial exception (an abstract idea of scheduling a test drive) falling under the grouping of Certain Methods of Organizing Human Activity) at step 2A, Prong One of the analysis under the 2019 PEG. Further, the claim does not integrate the judicial exception into a practical application of the abstract idea at step 2A, Prong Two because it merely uses a computer system as a tool to implement the abstract idea - see MPEP 2106.05(f). 

38.	The remainder of Applicants arguments pertaining to the 35 U.S.C. 103 rejection are moot in light of the new combination of references used to reject the amended claims.



Conclusion

39.	Applicant's amendment necessitated any new ground(s) of rejection presented in this Office Action. See MPEP §706.07(a). 

40.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

41.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Urrutia (WIPO publication WO 2017106043 A1) describes a system and method for purchase of a new or used automobile by a consumer.

41.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARJIT S BAINS whose telephone number is 571 270 0317. The examiner can normally be reached on Monday-Friday from 9:00 am to 5:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU, can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

/SARJIT S BAINS/Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623